Citation Nr: 0527558	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  97-34 334	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Evaluation of service-connected degenerative joint 
disease (DJD) of the left knee, evaluated as 10 percent 
disabling since June 20, 1996.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, and Winston-Salem, North Carolina.  

The Board issued a decision in September 2004 that denied 
service connection for major depression and granted a 20 
percent rating for the veteran's DJD of the left knee.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  The veteran's attorney 
and the VA's General Counsel filed a joint motion to vacate 
the Board's decision in May 2005.  

The Court granted the motion in May 2005.  The Court vacated 
the Board's decision as to the denial of service connection 
for major depression, and as to that part of the decision 
that denied a disability rating higher than 20 percent for 
the veteran's DJD of the left knee.  The case was remanded to 
the Board for readjudication.

The Board wrote to the veteran, through his attorney, in May 
2005 and advised him that he had 90-days to submit additional 
evidence and/or argument in support of his case.  The veteran 
did not respond to the letter.


FINDING OF FACT

The veteran's service-connected left knee disability is 
productive of functional loss that equates to disability 
tantamount to limitation of flexion to 30 degrees.  There is 
no limitation or functional loss tantamount to limitation of 
extension beyond 5 degrees.  




CONCLUSION OF LAW

The criteria for a rating of 20 percent for service-connected 
DJD of the left knee have been met, but no more.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004); 
VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) reflect that he 
was treated on one occasion for a bruise to the left calf.  
The veteran had a large ecchymotic area on the left calf.  
There was no description of the etiology of the ecchymosis.  
The impression was bruise of the left calf.  The veteran was 
treated with a hot water bottle and told to stay off the leg 
as much as possible.  There was no indication of further 
treatment for the bruise.  Upon examination for separation 
from service in February 1971, the veteran indicated that he 
had no joint or knee problems.  His lower extremities were 
evaluated as normal.  

The veteran submitted a claim for service connection for, 
inter alia, a left leg injury that was received by the RO on 
June 20, 1996.  He indicated that he had had treatment for 
residuals of his left leg injury.  He said that medical 
evidence would be forwarded.

Included with the evidence submitted by the veteran was a 
copy of his marriage certificate that reflected his marriage 
in April 1974.  The veteran submitted a statement by his 
spouse wherein she said that the veteran had complained about 
an injury to his left leg during service.  She said that she 
had observed the left leg swell and appear to get weak 
whenever the veteran walked on it for any length of time.  
She said he had complained for years with the pain and 
discomfort of his leg.  

The veteran also submitted a statement from his mother.  She 
said the veteran had told her about his injury to his left 
leg in service and that he had complaints related to his knee 
since that time.  She said that she had observed him in a lot 
of pain after walking for a distance and that he would walk 
with a limp and his leg would get weak.  

The veteran submitted VA treatment records in July 1996.  The 
records related to an intake evaluation and a psychiatric 
consultation that were done in June 1996.  The intake report 
noted that the veteran complained of left knee pain and 
wanted to see a psychiatrist for medication for nervousness.  
The veteran gave a history of increased pain in the left knee 
with prolonged walking and standing.  Physical examination 
noted no joint effusion or instability in the left knee.  An 
x-ray of the left knee was noted to show evidence of early 
DJD.

The veteran submitted private treatment records from K. D. 
Kiser, M.D., in September 1996.  The records covered a period 
from April 1978 to July 1996.  The veteran was treated for 
cramps of the left leg in July 1984.  

The veteran was afforded a VA orthopedic examination in 
November 1996.  The veteran related that he suffered an 
injury to his left knee when he dropped a bunk on it during 
service.  The veteran related that he had been evaluated in 
June 1996 for an increase in a throbbing ache but he had had 
no further swelling requiring effusion drainage.  The 
examiner reported a full range of motion for the left knee 
that he described as from 0 to 100 degrees of flexion.  There 
were no external signs of swelling or joint deformity or 
inflammation.  The veteran's lateral stability was said to be 
within normal limits.  The examiner noted that x-rays of the 
left knee from June 1996 revealed early minimal degenerative 
arthritic changes.  The diagnosis was early DJD of the left 
knee related by history to in-service injury but not 
disabling at this time.

The veteran's claim for service connection was denied in 
January 1997.

The veteran was provided a copy of his service medical 
records in July 1997.  

The veteran submitted his notice of disagreement in October 
1997.  He submitted lay statements from a service comrade in 
support of his claim.  A Mr. [redacted] said that he was 
stationed with the veteran in Korea from 1970 to 1971.  He 
said he was with the veteran when he had the accident 
involving his left knee.  

The veteran was scheduled for a hearing before the RO in 
January 1998.  He failed to appear.

The veteran's case came before the Board in September 2000.  
The Board issued a decision that denied service connection 
for both major depression and a left knee disability.  The 
basis of the denial was that both claims were not well 
grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board's decision was vacated as a result of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000.  One aspect of the VCAA was that it eliminated the 
requirement to submit a well-grounded claim.  The case was 
remanded to the Board for further action.

The Board notified the veteran's attorney of the Court's 
action in April 2001.  The attorney was advised that he had 
90 days to submit additional argument and/or evidence in 
support of the veteran's claim.  The veteran's attorney 
requested an extension of time in order to submit additional 
argument.  The extension was granted in September 2001.

The attorney submitted additional argument and a letter from 
a VA physician in October 2001.  The letter was written by 
the chief of the mental health clinic at the VA medical 
center (VAMC) in Mountain Home, Tennessee.  No additional 
evidence was submitted in regard to the veteran's left knee 
disability.

The attorney noted that his argument represented the total 
substantive argument for the veteran's claim.  He said that 
the veteran waived RO consideration of the physician's 
statement.  He also stated that he had no knowledge of 
pertinent treatment records and had informed the veteran of 
his rights under the VCAA.  

The Board remanded the veteran's case for additional 
development in February 2002.

The RO wrote to the veteran in March 2002 and informed him of 
VA's duty to provide notice and assistance under the VCAA.

VA records for the period from January 1993 to June 2002 were 
associated with the claims file in August 2002.  Included in 
the records was a copy of the June 1996 x-ray report 
regarding the veteran's left knee.  The report indicated that 
there was early minimal degenerative intra-articular joint 
disease of the left knee.  The remainder of the study 
appeared within normal limits.  Another x-ray report, dated 
in December 2000, said that no arthritis, fracture or 
dislocation was seen.  A very small suprapatellar spur was 
noted; otherwise the left knee was noted as unremarkable.  
The veteran was seen as an outpatient in March 2001 
complaining of left knee giveaway and occasional catching.  
Physical examination noted that the veteran stood erect and 
walked well without assistance.  The examiner stated that 
there were no deformities, discoloration, edema, effusion, 
tenderness, atrophy, instability or crepitus.  There was a 
full active range of motion.  The veteran was evaluated again 
in August 2001.  He complained of pain in his left knee and 
was seeking additional medication.  The veteran underwent 
arthroscopic surgery on his left knee on September 17, 2001.  
The post-surgical diagnosis was DJD, meniscus tear, and 
osteochondral fragments.  The veteran was noted to be 
classified as temporarily disabled until he was to be 
reassessed on his next orthopedic clinic appointment.  The 
veteran's sutures were removed on September 26, 2001.  The 
veteran reported a decrease in symptoms at that time.  His 
complaints of pain were noted to be appropriate in proportion 
to the type of surgery and his pain level was listed as 0 to 
3 on a scale of 10.  There was no significant swelling, 
effusion or hemarthrosis.  The active range of motion was 
noted to be increased and there was minimal tenderness to 
palpation over the wound.  The veteran was discharged from 
the orthopedic clinic with no further follow-up.

The veteran was afforded a VA orthopedic examination in 
September 2002.  The veteran related the history of injuring 
his left knee in service when he dropped a bunk bed on his 
knee.  The veteran said that he started to seek treatment 
from VA in approximately 1990.  He said that the left knee 
periodically worsened with more pain and a grinding feeling 
in the knee.  He had arthroscopic surgery in 2001.  Since 
that time he has had a little swelling but continued to have 
severe aching.  The veteran said that his knee hurt more 
going downhill.  He felt like the knee was coming apart and 
that the knee would grind and buckle.  He said that he had 
fallen several times.  The veteran said that he felt better 
when his knee was wrapped but he did not use or have a brace.  
The examiner reported that the veteran walked carefully with 
a slight limp favoring the left knee.  There was tenderness 
immediately under the patella along the joint line, medial 
and lateral, with crepitation.  The veteran was described as 
having a range of motion from 5 degrees to 130 degrees.  The 
knee felt stable in stress.  The examiner said that 
crepitation increased with deep bending.  The veteran could 
do a deep knee bend but could not get up unassisted.  The 
examiner remarked that the veteran had powerful quadriceps 
and was not weak.  The right knee measured 20 inches in 
circumference as compared to 19 inches for the left knee.  
The examiner opined that he felt that the veteran gave a 
straightforward history of an injury in service.  He also 
said that the veteran's degenerative process in the left knee 
was attributable to the injury in service.

The orthopedic examiner provided an addendum report in 
November 2002.  He repeated his assessment that the veteran's 
current left knee degenerative process was related to the 
injury suffered in service.

The veteran was granted service connection for DJD of the 
left knee in December 2002.  He was assigned a 10 percent 
disability rating effective from June 20, 1996, the date his 
claim for service connection was received.

The veteran's attorney submitted a notice of disagreement 
regarding the 10 percent evaluation assigned for the 
veteran's left knee disability.  He also requested a copy of 
the claims file.

A copy of the veteran's claims file, except for his SMRs and 
VA medical records relating to a back problem, was provided 
to the veteran's attorney in May 2003.

The veteran's case was returned to the Board for appellate 
review in April 2003.  The Board again remanded the case for 
further development in June 2003.

The RO wrote to the veteran in June 2003 soliciting 
information from the veteran regarding possible sources of 
records of treatment for his left knee disability.

The veteran responded in July 2003.  He said that the doctors 
who treated him for psychiatric problems in the 1970s were 
dead and their records were not available.  He asked that the 
VA use whatever records were available, as well as his VA 
records.

A Report of Contact, dated August 5, 2003, noted that the 
veteran had attempted to obtain records from the 1970's but 
that they were unavailable.  He did not have any additional 
evidence to submit.

Records from the Social Security Administration (SSA) were 
received.  A March 1995 decision found that the veteran had 
been totally disabled since November 1992.  The primary 
diagnosis for disability was listed as depression with a 
secondary disability diagnosis of borderline intellectual 
functioning.  The medical evidence relied on by the 
administrative law judge (ALJ) consisted of a social worker's 
report dated in September 1993, a psychological evaluation 
from August 1994 and several VA treatment records dated in 
January 1993.  There was no reference to the veteran's DJD of 
the left knee.

The veteran was afforded a VA orthopedic examination in March 
2004.  The examiner noted that the veteran's claims file was 
reviewed in conjunction with the examination.  The veteran 
gave a history of arthroscopic surgery in 2001.  He related 
that he continued to have pain and occasional giving away 
since the surgery.  He lived in a mountain area and 
frequently had to walk up and down hills.  He said he had 
been wearing a knee brace since 2002 and wore the knee brace 
at the time of the examination.  The veteran said he would 
experience morning stiffness.  His pain was daily and located 
around the kneecap and would be aggravated by walking for 
more than 15 minutes or walking on steps.  He took medication 
for his pain as needed.  He would occasionally fall from his 
knee giving away and said that the last episode was 
approximately one month earlier.  He was unemployed and would 
be at home most of the time.  He said he had no difficulty in 
activities of daily living, including taking a shower.  He 
stated that it was most difficult for him to walk freely on 
stairs or up or down hills.

The examiner stated that the veteran walked into the 
examining room with a small limp favoring the left knee.  He 
said that the veteran's posture was normal.  The knee brace 
was removed for the examination.  The examiner reported that 
the veteran had a range of motion from 0 degrees 115 degrees 
with active motion and from 0 to 140 degrees with passive 
motion.  The veteran had pain after 115 degrees.  The 
examiner further reported that there was tenderness around 
the kneecap with mild effusion below the kneecap area.  
Crepitation on motion was also noted.  There was no apparent 
instability, muscle atrophy, or weakness.  The examiner said 
that with active motion of the left knee there was the 
obvious loss of flexion of 25 degrees due to pain.  The 
veteran was able to walk slowly with heels and toes and both 
legs were noted to be the same length.  The diagnosis was 
status-post left knee strain with degenerative change, and 
status-post arthroscopic treatment with residual pain and 
limitation of motion.

The veteran was provided copies of the VA examination report 
in June 2004.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his disability of the left knee is an original claim that 
was placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

In this case, the veteran's disability has been rated under 
Diagnostic Code 5003, for degenerative arthritis.  The 
veteran was assigned a 10 percent rating in December 2002, 
effective from June 1996, based on x-ray evidence of 
arthritis and a limitation of motion, although the limitation 
of motion was not compensable in its own right at that time.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; a 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent is for consideration when flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004)).

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of extension or flexion.  The several 
VA orthopedic examination reports clearly document a range of 
motion that would not qualify for a 20 percent rating.  The 
several outpatient treatment entries, while noting complaints 
of pain and the veteran's arthroscopic surgery in September 
2001, do not show a level of disability such as to warrant a 
20 percent rating based on limitation of flexion or 
extension.  The veteran's range of motion was described as 
full in November 1996 (although the examiner listed it as 
from 0 to 100 degrees).  Further, the examiner said that the 
arthritis then present did not constitute a disability.  In 
September 2002, the veteran's range of motion had decreased 
to a range of 5 to 130 degrees.  By March 2004, his active 
range of motion was listed as from 0 to 115 degrees, with 
pain limiting him at that point even though passive flexion 
was possible to 140 degrees.

The outpatient records do reflect that the veteran takes 
specific pain medication as needed.  Further, he now wears a 
brace for added stability to assist him in walking around his 
home because of the many hills.

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
While the veteran has given subjective reports of his knee 
giving way and having suffered several falls, the VA 
examinations and the outpatient records report good stability 
of the knee joint.  Consequently, the Board finds that his 
knee disability has been appropriately rated under Diagnostic 
Code 5003.

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Codes 5256 
and 5262, 38 C.F.R. § 4.71a, respectively, are not for 
application in this case.  

Finally, the SSA disability records do not provide support 
for consideration of a higher rating as the medical evidence 
of record predates the veteran's current claim by more than a 
year.  (SSA decision dated in March 1995 and the veteran's 
claim was submitted in June 1996).  Moreover, the evidence is 
primarily related to the veteran's psychiatric status and not 
his left knee.

Upon a review of all of the evidence of record the Board 
finds that the totality of the evidence of record indicates 
that the veteran's left knee disability more nearly 
approximates limitation of motion to the point that a 20 
percent rating is warranted, even though the precise 
measurements of limitation, as indicated by the respective 
diagnostic codes, are not met.  In so concluding, the Board 
has taken into consideration the veteran's account of pain 
and limitation of function, as well as clinical reports 
indicating left knee pain, limitation of motion, effusion, 
tenderness, surgery in 2001, the wearing of a brace and the 
continued use of medication for pain relief.  This evidence, 
taken as a whole, demonstrates a disability which may 
arguably be characterized as greater than that contemplated 
by a 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Given the 
overall functional loss, a 20 percent rating is warranted.  
In other words, his loss equates to disability tantamount to 
limitation of flexion to 30 degrees, but no greater 
limitation.  

One of the bases for the May 2005 joint motion was that the 
VA General Counsel had issued a precedential opinion several 
days prior to the date of the Board decision in September 
2004.  Because of the timing of the release of the opinion, 
and because dispatch of decisions at the Board is delayed 
often times until well after consideration of the case by the 
Board member, the Board did not have an opportunity to 
consider the precedential opinion in deciding the veteran's 
claim in 2004.  The Board was required to consider the 
opinion in reviewing the veteran's claim for a higher rating.

Specifically, the General Counsel opinion held that separate 
compensable ratings may be assigned for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Nevertheless, there is no basis for awarding such ratings in 
this veteran's case.  As noted above, the Board has found the 
veteran's limitation of function as tantamount to flexion 
being limited to 30 degrees, although he has flexion 
considerably beyond that point.  The veteran has full 
extension, as reported on all but one examination.  There is 
no evidence of painful extension in the reports or outpatient 
treatment records.  Based on this evidence, the Board finds 
that the evidence of record does not allow for the assignment 
of separate disability ratings for flexion and extension.  
The salient point is the absence of any evidence showing pain 
or other functional debility on extension.  Even when 
extension was limited to 5 degrees, there was no suggestion 
of pain, etc., and it should be pointed out that 5 degrees of 
limitation does not warrant a compensable rating.  Diagnostic 
Code 5261.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating higher than 20 percent for the veteran's service-
connected left knee disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes, 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for benefits prior to the 
enactment of the VCAA.  The RO wrote to him in August 1996 
asking that he identify evidence that could be obtained or to 
send specific evidence to substantiate his claim.  

The Court vacated the Board's September 2000 decision 
specifically to remand the case for VA to comply with the 
notice and duty to assist provisions of the VCAA.

The Board provided the veteran and his attorney 90 days to 
submit additional evidence and/or argument in support of the 
claim in April 2001.  An extension of time was granted.  The 
attorney submitted additional evidence and argument in the 
case.  The Board remanded the veteran's case for additional 
development in February 2002.

The RO wrote to the veteran in March 2002 and informed him of 
the evidence needed to substantiate his claim and the 
elements to satisfy to establish service connection.  The 
veteran was informed that he should obtain and provide copies 
of private medical records, unless he desired the RO's 
assistance in that endeavor.  He was also informed that the 
RO would obtain records from government sources.  

The veteran was granted service connection for his left knee 
disability by way of a rating decision dated in December 
2002.  The rating decision provided the basis for the grant 
of service connection.  Further, the rating decision informed 
the veteran of the basis for the 10 percent rating.  The 
veteran disagreed with the rating decision and additional 
development ensued.  

The Board remanded the veteran's case in June 2003.  The RO 
again wrote to the veteran in June 2003 in compliance with 
the Board's remand instructions.  The veteran was asked to 
identify evidence to substantiate a claim for a higher rating 
for his left knee disability.

The veteran's claim for a higher rating for his left knee 
disability remained denied.  He was informed the denials by 
several supplemental statements of the case (SSOCs) issued as 
additional evidence was added to the claims file.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The veteran was 
issued VCAA specific letters in this case.  Further, the 
Board remanded his case on two occasions to provide for 
further opportunity to provide notice of the evidence 
necessary to substantiate his claims.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

As noted supra, under 38 U.S.C.A. § 5103, the Secretary is 
required to provide certain notices when in receipt of a 
complete or substantially complete application; however, this 
appeal comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in March 
2002, further notification under the VCAA was not required.  
VAOPGCPREC 8-2003.

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of January 
1997 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2002 and June 2003 RO letters provided him with the 
notice necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of the RO, and advised him to submit his evidence 
to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded on two occasions to allow for additional 
development.  The veteran was then issued SSOC that weighed 
the additional evidence in determining that it was not 
sufficient to establish entitlement to an increased rating.  
Further, the veteran has been represented by an attorney 
since his initial appeal to the Court following the Board's 
decision in September 2000.

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus "cured the 
error in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran submitted private medical evidence 
as well as supporting lay statements.  SSA records were 
obtained and associated with the claims file.  His claim was 
remanded on two occasions to afford him the opportunity to 
supplement the evidence of record.  The veteran was scheduled 
for a requested hearing, but failed to report for the 
hearing.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).




ORDER

Entitlement to a single rating of 20 percent from June 20, 
1996, for degenerative joint disease (DJD) of the left knee 
is granted, but a higher rating is denied.


REMAND

The veteran originally submitted a claim for service 
connection for what he termed as aggravation of a nervous 
condition in June 1996.  The veteran said that his anxiety, 
depression, and nervous condition were noted at the time of 
his entry into active duty.  He said that he continued to 
have problems with his nerves in service and received 
treatment while on active duty.  

The veteran's SMRs reflect that he gave a history of frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble at the time of his service induction examination in 
July 1969.  The examiner's assessment was that the veteran 
had situational depression, worry and nervousness, but noted 
that the veteran had not sought any medical assistance.  
There was no indication of any referral for a psychiatric 
evaluation in the SMRs.  

Upon examination for separation from service in February 
1971, the veteran denied trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  His 
psychiatric status was evaluated as normal.  

The veteran submitted a copy of a VA psychiatric 
consultation, dated in June 1996.  The veteran gave a history 
wherein he described his nerves as bad before he went into 
the military.  He said a psychiatrist treated him during 
basic training and sent him back to duty.  The VA assessment 
was probable borderline personality disorder and history of 
depression.

The veteran submitted private treatment records from K. D. 
Kiser, M.D., in September 1996.  The records covered a period 
from April 1978 to July 1996.  The veteran was seen in August 
1995 with complaints of intermittent anxiety and depression.  
The veteran did not relate any precipitating events for his 
feelings.  Assessment was anxiety and depression and the 
veteran was prescribed Serzone as a treatment.  He was seen 
on several additional occasions for treatment of anxiety and 
depression in 1995.  An entry dated in January 1996 stated 
that the veteran had chronic anxiety and depression and was 
disabled due to post-traumatic stress disorder (PTSD).  There 
was no mention of the cause of the veteran's anxiety and 
depression or basis for the diagnosis of PTSD.  The veteran 
carried diagnoses of anxiety, PTSD, panic attacks, and 
depression throughout 1996.

The veteran was afforded a VA psychiatric examination in 
November 1996.  The veteran mentioned for the first time 
that, when he was stationed he Korea, he killed a girl while 
driving a military truck.  The veteran gave a history of 
physical and emotional abuse from his father prior to joining 
the military.  He related that the family would go without 
food or basic necessities secondary to his father's drinking.  
He often suffered severe beatings from his father.  He said 
that he still had scars on his head from being hit with a 
pistol.  The veteran related that he joined the military to 
get away from home.  The examiner provided Axis I diagnoses 
of major depression of moderate severity, and alcohol 
dependence, currently in remission.  He did not relate the 
veteran's major depression to service.

The RO denied the veteran's claim for service connection in 
January 1997.  The RO specifically denied service connection 
for major depression and PTSD.  Notice of the rating action 
was provided that same month.

The veteran submitted his notice of disagreement (NOD) in 
October 1997.  He said that he disagreed with the decision to 
deny aggravation of his "nervous condition."  The RO issued 
a statement of the case to the veteran in November 1997.  The 
psychiatric issue on appeal was styled as entitlement to 
service connection for major depression.  The veteran's 
substantive appeal, for the issue of service connection for 
major depression, was received in December 1997.

VA treatment records for the period from January 1993 to June 
2002 reflect ongoing treatment for the veteran's psychiatric-
related complaints.  He continued to be diagnosed primarily 
with dysthymia and chronic PTSD.  Neither diagnosis was 
related to service in any of the entries.  

The veteran was afforded a VA psychiatric examination in 
September 2002.  The veteran related stressful events 
involving abuse he received from his father.  He also told 
the examiner about his experiences in the military, to 
include the death of the Korean girl.  The examiner provided 
an impression of PTSD. 

The psychiatric examiner provided an addendum to his report 
in November 2002.  He said he was asked to differentiate 
between conditions that existed before the veteran went into 
the service and any difficulties that developed or were 
exacerbated by the service.  He noted that the veteran had 
received treatment from VA for a number of years and had been 
diagnosed with major depression and anxiety.  He said that in 
recent years the veteran had been diagnosed with PTSD and 
major depression.  The examiner said that the veteran had a 
difficult youth growing up.  The father was alcoholic and 
abusive and that the veteran was threatened and beaten on a 
regular basis.  The veteran went into the service to get away 
from his father and experienced several other upsetting 
episodes while in the service.  The examiner stated that it 
was his opinion that the veteran had some PTSD from his 
experience in the military.  He also said that the veteran 
suffered from some depression and anxiety from his youth.  

Records from the Social Security Administration (SSA) were 
received.  A March 1995 decision found that the veteran had 
been totally disabled since November of 1992.  The primary 
diagnosis for disability was listed as depression with a 
secondary disability diagnosis of borderline intellectual 
functioning.  The medical evidence relied on by the 
administrative law judge (ALJ) consisted of a social worker's 
report dated in September 1993, a psychological evaluation 
from August 1994 and several VA treatment records dated in 
January 1993.  

The social worker provided a provisional diagnosis of 
dysthymia and rule out personality disorder with borderline 
and antisocial features.  The psychological evaluation 
included diagnoses of dysthymia and borderline intellectual 
functioning.  The evaluation included a full range of 
psychological testing.  The examiner stated that the veteran 
appeared to have suffered from dysthymia for many years and 
continued to have the condition.  He did not relate the 
diagnosis to the veteran's military service.  The VA 
treatment records noted that the veteran was seen at a VA 
facility in January 1993 with a complaint of being nervous 
with a recent increase in symptoms.  The initial impression 
was depression.  The veteran was referred for psychiatric 
consultation.  A psychiatric consultation, also dated in 
January 1993, noted that the veteran said that he just could 
not face life and felt nervous all the time.  The veteran 
said that he had always been nervous and had never been 
treated for his nerves other than some outpatient 
medications.  No mention of the veteran's military service 
was noted in the report.  The veteran was diagnosed with 
mild, recurrent major depression.

The veteran was afforded a VA psychiatric examination in 
March 2004.  The examiner noted he had reviewed the claims 
file prior to completion of the examination.  The examiner 
provided a diagnosis of PTSD.  He also said that, due to the 
disparity of the various diagnoses that had often been made 
without any apparent underlying rationale, he suggested that 
the veteran receive psychological testing.

The veteran underwent psychological evaluation and testing in 
April 2004.  The examiner noted that he had reviewed the 
veteran's claims file as part of the examination.  He also 
noted the prior VA examinations and Board remands of record.  
In reviewing the psychological test results the examiner 
stated it was his belief that the veteran had had PTSD since 
his childhood.  He said that this probably accounted for his 
acknowledgment of nervousness and depression qualities on his 
induction examination.  He felt that the veteran probably did 
not complain of any problems on his separation examination in 
order to be discharged more readily.  The examiner stated 
that there was no solid evidence for the presence of a 
depressive order in the record until 1980.  He said that 
depression could overlap with and that, in some cases, tend 
to conceal PTSD.  He stated that he did not find significant 
evidence that the veteran's depression began during service 
or was exacerbated during service.  The examiner did opine 
that the veteran's PTSD, that existed prior to service, was 
probably worsened by some of the veteran's military 
experiences.  He said that he fully concurred with the 
opinion of the VA psychiatric examiner that the veteran's 
PTSD can be attributed in about equal part to childhood 
experiences and to experiences during military service.  The 
psychologist provided diagnoses of chronic PTSD resulting 
from pre-military and military service experience and 
dysthymic disorder.

The Board denied the veteran's claim for service connection 
for major depression in its September 2004 decision.  The 
basis for the denial was that VA examination reports from 
September 2002 and March 2004 diagnosed the veteran with 
post-traumatic stress disorder (PTSD).  The examiners 
believed that this was the proper diagnosis for the veteran's 
major Axis I illness.  The VA psychological testing from 
April 2004 psychological evaluation confirmed the diagnosis 
of PTSD as the veteran's primary disorder.  Major depression 
was not noted by way of a diagnosis.  

The parties to the joint motion acknowledged the medical 
evidence as related supra.  However, they contended that the 
Board failed to consider the diagnosis of dysthymic disorder 
included as part of the April 2004 psychological examination.  
In support of the contention the parties stated that the 
definition of dysthymia is depression.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 521 (27th ed. 1988).  Also, 
they noted that the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV) defined dysthymic disorder as 
characterized by at least two years of depressed mood for 
more days than not, accompanied by additional depressive 
symptoms that did not meet the criteria for a major 
depressive episode.  

The parties also contended that there was conflicting medical 
evidence regarding the appropriate diagnosis or diagnoses for 
the veteran.  Further, the parties contended that the Board 
should have considered the April 2004 diagnosis of dysthymic 
disorder in its adjudication of the veteran's claim for 
service connection, and that the Board must do so upon 
remand.  The Court issued an order granting the joint motion, 
thus necessitating further development in this case.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any psychiatric disorder since 
service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
qualified mental health professional.  
The examiner should review the entire 
record, to include the remand portion of 
the decision, and especially the 
veteran's SMRs, and the several VA 
psychiatric/psychological examination 
reports of record.  

The examiner is advised that the veteran 
alleges that he had a nervous condition 
aggravated by his military service.  
Private treatment records show varying 
diagnoses of panic disorder, anxiety, 
PTSD, depression, and dysthymia.  VA 
treatment records also show varying 
diagnoses of major depression, anxiety, 
panic attacks, dysthymia, and PTSD.

The examiner is asked to identify any and 
all Axis I disorders for the veteran.  If 
the veteran is found to have major 
depression, the examiner is also 
requested to provide an opinion as to: 1) 
whether or not there is clear and 
unmistakable evidence to show that major 
depression preexisted the veteran's 
period of military service; 2) if so, 
whether there is clear and unmistakable 
evidence to show:  (a) that the veteran's 
complaints in service represented a 
temporary flare-up; or (b) that the 
veteran's major depression did not worsen 
during service; or (c) if there was an 
in-service worsening, whether it was due 
to the natural progression of the 
condition, or the result of the veteran's 
military service.  In deciding whether 
there is clear and unmistakable evidence, 
the examiner should determine whether the 
medical evidence is undebatable as to the 
conclusion reached.  

If the examiner finds that there was no 
preexisting major depression, the 
examiner is asked to provide an opinion 
as to whether it is it at least as likely 
as not that any currently diagnosed major 
depression is related to the veteran's 
military service.  

Finally, the examiner should be asked to 
indicate whether a diagnosis of dysthymia 
is a diagnosis of major depression.  
(This is required because of the argument 
made in the 2005 joint motion filed with 
the Court.)

The complete rationale for any opinion 
expressed must be provided.  The examiner 
should identify the evidence of record 
that supports each opinion provided.

3.  After the development requested has 
been completed, the RO should review the 
medical opinion evidence to ensure that 
it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


